Citation Nr: 0638109	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  02-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
status post coronary artery bypass graft with pacemaker, 
claimed as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1954 to June 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court or CAVC).  In an April 2006 Order, the 
Court endorsed an April 2006 joint motion for remand and 
remanded the matter for compliance with the instructions in 
the joint motion.  Although the CAVC did not explicitly state 
that the May 2005 Board decision that denied this claim was 
vacated, it appears that this was the intent.  The Board 
cannot, on its own initiative, vacate the 2005 decision in 
this case, because it does not fit within one of the 
regulatory grounds for vacating a decision found at 38 C.F.R. 
§ 20.904.  The Board will proceed on the assumption that the 
CAVC Order endorsing the joint motion included a 
determination that the underlying Board decision should be 
vacated.

In May 2005, the case was before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the claim for 
secondary service connection for coronary artery disease 
status post coronary artery bypass graft with pacemaker, as a 
result of service-connected asbestosis.  The case had 
returned to the Board following a remand to the RO in 
September 2003.  

The veteran testified before the undersigned at a March 2003 
hearing at the RO.  A transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

In the April 2006 Joint Motion for Remand, it is essentially 
asserted that the Board failed to provide adequate reasons 
and bases as to why the veteran's coronary artery disease 
could not be service connected on the grounds of aggravation 
and that the medical opinions upon which the Board relied did 
not adequately address the question of aggravation.  

The parties contend that the Board's September 2003 remand 
contemplated only whether the coronary artery disease had 
been caused by the veteran's service connected asbestosis, 
and did not address whether the veteran's asbestosis 
aggravated his coronary artery disease.  As such, the parties 
assert that the October 2004 VA examination report was 
impermissibly ambiguous on the question of aggravation, a 
necessary element of secondary service connection 
determinations.  See Libertine v. Brown, 9 Vet. App. 521 
(1996); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Joint Motion instructed that the Board provide an 
adequate statement of reasons and bases after another VA 
medical examination which includes an opinion on whether the 
veteran's asbestosis aggravated his coronary artery disease.  

The Court Order endorsing that motion is now the "law of the 
case."  Accordingly, the case is REMANDED for the following 
action:

1. The veteran should be scheduled for an 
examination by an appropriate physician to 
ascertain the current nature and etiology 
of the veteran's coronary artery disease, 
and to discuss whether the coronary artery 
disease was aggravated by the veteran's 
asbestosis.  If the physician that 
provided the opinion in October 2004 - Dr. 
L.G. - is still available at the VA 
Medical Center in West Palm Beach, then 
the examination should be scheduled with 
that physician.

2. Then, after ensuring the VA examination 
report is complete and that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), have been 
completed, the RO should readjudicate the 
claim on the merits. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



